Citation Nr: 1020688	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
lumbar spine disability.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a January 2009 decision, the Board affirmed the April 2006 
rating decision which denied an increased rating for the 
Veteran's lumbar spine disability.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In August 2009, based on a Joint Motion for Remand (joint 
motion), the Court remanded the claim to the Board for 
compliance with instructions in the joint motion.  In 
November 2009, the Board remanded this claim for additional 
development pursuant to the joint motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2009, the Board remanded this matter for a VA 
examination.  
The remand requested that the examiner identify any 
neurological impairment associated with the Veteran's 
disability and identify the specific nerve(s) affected

The Veteran had a VA examination in December 2009.  The 
examination findings included loss of sensation of the 
posterior aspect of the thighs and absent deep tendon 
reflexes of the knees and ankles with diminished skin 
sensation of the feet and toes.  The examiner diagnosed 
absent deep tendon reflexes of the lower extremities.  The 
examiner indicated that that there were no neurological 
abnormalities.  The report did not indicate whether the loss 
of sensation, absent deep tendon reflexes and diminished skin 
sensation identified on examination are related to the 
Veteran's lumbar spine disability. 

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007). 

The December 2009 VA examination identified impairments such 
as absent deep tendon reflexes and diminished sensation but 
did not indicate whether those impairments are related to the 
Veteran's lumbar spine disability.  A new VA examination is 
necessary in order to identify any neurological impairment 
associated with the Veteran's service-connected low back 
condition.  The Board sincerely regrets that additional delay 
to the Veteran; however the record currently before the Board 
does not contain sufficient information to determine whether 
there are neurological manifestations associated with the 
service-connected residuals of partial lumbar 
hemilaminectomy.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination by a physician with 
appropriate expertise to perform a 
neurological examination.  The claims file 
should be made available for the 
examiner's review, and the examination 
report should indicate that such a review 
was conducted.  

2.  The examiner should identify any 
neurologic disabilities of the lower 
extremities.  For each neurologic 
disability of the lower extremities 
identified by the examiner, the examiner 
should state whether such disability is at 
least as likely as not (50 percent or 
greater likelihood) related to the 
Veteran's service-connected residuals of 
partial lumbar hemilaminectomy.

3.  The examiner should identify the 
specific nerves affected.  For each nerve 
identified, the examiner should indicate 
whether the impairment is best described 
as neuritis, neuralgia or paralysis.  Any 
neuritis, neuralgia or paralysis 
identified by the examiner should be 
described as mild, moderate or severe.  
The examiner should specifically indicate 
whether the identified neurologic 
impairment is manifested by symptoms such 
as muscle spasm, loss of reflexes, muscle 
atrophy, sensory disturbances and/or pain.   

4.  Following the requested development, 
the Veteran's claim should be 
readjudicated based upon all of the 
evidence of record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case and 
should have an applicable opportunity to 
respond.  The case should then be returned 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



